       Case 1:18-cv-06439-ALC-SN Document 95 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         1/7/2021
----------------------------------------------------------------- x
GAO, ET AL.,                                                      :
                                            Plaintiffs,           :
                                                                  :
                 v.                                               :  1:18-cv-06439-ALC-SN
                                                                  :  ORDER
UMI SUSHI, INC., ET AL.,                                          :
                                                                  :
                                            Defendants.           :
                                                                  :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
                                                            ANDREW L. CARTER, JR., District Judge:

         On January 5, 2021, Plaintiffs filed a Motion to Strike without seeking prior approval of

the Court. ECF Nos. 92-94. This Court’s Individual Practices require a party to request a pre-

motion conference to seek leave to file a motion of this sort. Individual Practices of Andrew L.

Carter Jr., ¶ 2. The Clerk of Court is therefore respectfully directed to strike documents number

92, 93, and 94 from the docket, but retain the summary docket text for the record. Plaintiffs are

directed to file a pre-motion conference letter.

SO ORDERED.
Dated: January 7, 2020
      New York, New York


                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
